Title: From John Adams to United States Congress, 19 March 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
United States 19 March 1798.

The Dispatches, from the Envoys Extraordinary of the United States to the French Republic which were mentioned in my Message to both Houses of Congress of the fifth instant, have been examined and maturely considered.
While I feel a Satisfaction in informing you, that their Exertions for the Adjustment of the Differences, between the two Nations have been sincere and unremitted, it is incumbent on me, to declare, that I perceive no ground of expectation, that the Objects of their mission, can be accomplished on terms compatible, with the Safety, the honour, or the essential interests of the Nation.
This result, cannot with Justice be attributed to any want of moderation on the part of this Government, or to any indisposition to forego Secondary interests, for the preservation of Peace. Knowing it to be my Duty, and believing it to be your wish, as well as that of the great Body of the People, to avoid by all reasonable concessions, any participation in the contentions of Europe, the Powers vested in our Envoys were commensurate, with a liberal and pacific Policy, and that high confidence, which might justly be reposed, in the Abilities, Patriotism and Integrity of the Characters, to whom the negotiation, was committed. After a careful review of the whole Subject, with the Aid of all the information I have received, I can discern nothing, which could have insured, or contributed to Success, that has been omitted on my part, and nothing further which can be attempted, consistently with Maxims, for which our Country has contended, at every hazard, and which constitute the Basis, of our national Sovereignty.
Under these circumstances, I cannot forbear to reiterate the recommendations, which have been formerly made, and to exhort you, to adopt, with promptitude, decision and unanimity, Such measures, as the ample resources of the Country afford, for the protection of our Seafaring and commercial Citizens; for the defence of any exposed portions of our Territory; for replenishing our arsenals, establishing foundries and military Manufactures; and to provide such efficient revennue, as will be necessary to defray extraordinary expences, and Supply the Deficiencies, which may be occasioned by depredations on our commerce.
The present State of Things is, So essentially different, from that, in which Instructions were given to the Collectors to restrain Vessells of the United States from Sailing in an armed condition, that the Principle on which those orders were issued has ceased to exist. I therefore deem it proper to inform Congress, that I no longer conceive myself justifiable in continuing them, unless in particular Cases where there may be reasonable ground of Suspicion that Such Vessells are intended to be employed contrary to Law.
In all your Proceedings, it will be important, to manifest a Zeal, Vigour and concert in defence of the National Rights, proportioned to the danger, with which they are threatened.
John Adams